DETAILED ACTION
Applicants’ arguments, filed 20 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claim 44 recites an insoluble drug nanocrystal. As best understood by the examiner, a nanocrystal comprising both the drug and another ingredient is understood to read on this claimed requirement. This determination is made at least in view of the fact that the claims recite the transitional phrase “comprising”, which does not exclude additional unrecited ingredients. See MPEP 2111.03(I).


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites that the nanoparticle substituent is independently

    PNG
    media_image1.png
    164
    241
    media_image1.png
    Greyscale

Claim 34 depends upon claim 25, wherein claim 25 recites the following

    PNG
    media_image2.png
    54
    188
    media_image2.png
    Greyscale

though various substituents in the above-reproduced structures may be a bond.
As best understood by the examiner, structure (i) in claim 34 is outside the scope of claim 25. Claim 34, structure (i), recites the presence of L2 and X1, which are recited by item (Ia) of claim 25. Structure (i) of claim 34 indicates the absence of L1, X2, and L3. While X2, and L3 may be absent as they are recited to be covalent bonds, L1 is recited as being a polymeric linker in claim 25 and may not simply be a bond. As claim 34 does not recite L1, it is outside the scope of claim 25, item (Ia). Structure (i) of claim 34 is also outside the scope of item (Ib) of claim 25, because structure (Ib) of claim 25 recites X2 but does not recite X1, whereas X1 is required by structure (i) of claim 34.
2 and X1 are present but L1 is not present. As such, it is unclear whether an embodiment wherein L2 and X1 are present but L1 is not present is within the scope of claim 25 or outside the scope of claim 25.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 44, 46-47 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Nanomedicine (Lond.), 2015, ISSN 1743-5889, 16 printed pages) in view of Li et al. (ACS Nano, Vol. 5, No. 9, 2011, pages 7462-7470).
Lu et al. (hereafter referred to as Lu) is drawn to nanocrystals for cancer treatment, as of Lu, first page, title and abstract. Lu provides various teachings regarding paclitaxel and docetaxel in the form of nanocrystals. For example, on page 9 of Lu, Lu teaches that paclitaxel nanocrystals coated with DOTAP (a cationic lipid) appeared to show a stronger response than intravenous (non-nanocrystalline) paclitaxel, (which is referred to as intravenous taxol by Lu). Lu teaches the benefits of coating nanocrystals, including reducing prolonging blood circulation and reducing drug resistance, as of Lu, fourth page, left column, bottom paragraph. Lu desires targeting via surface-treatment, as of Lu, page 12, right column, bottom paragraphs.
Lu does not teach coating the nanocrystals with silica.
Li et al. (hereafter referred to as Li) is drawn to a silica coated doxorubicin nanoparticle, as of Li, page 7462, title and abstract, as well as page 7463, figure 1, reproduced below.

    PNG
    media_image3.png
    463
    545
    media_image3.png
    Greyscale

The composition of Li is taught as being tumor-tropic, as of Li, page 7463, left column, wherein the phrase “tumor-tropic” refers to the ability of the particle to be attracted to tumor cells. The composition of Li also teaches attachment of antibodies as targeting ligands, as of Li, page 7463, right column, bottom paragraph, and onto page 7464 of Li.
Li does not teach that the active agent is in the form of a nanocrystal.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the paclitaxel nanocrystal of Lu in place of the doxorubicin of Li to have been used in the nanoparticle of Li. Li is drawn to a nanoparticle comprising an anti-cancer agent, and both paclitaxel and doxorubicin are known as anti-cancer agents. As such, the skilled artisan would have been motivated to have substituted the paclitaxel nanocrystal of Lu in place of the doxorubicin of Li to have been used in the nanoparticle of Li for predictable treatment of cancer with a reasonable expectation of success. The simple substitution of one known element (nanocrystalline paclitaxel, as of Lu) in place 
As to claim 44, the paclitaxel nanocrystal of Lu is understood to read on the required macrolide nanocrystal.
As to claims 46-47, the paclitaxel nanocrystal of Lu is understood to read on the additional requirements of these claims.
As to claim 60, Li teaches a cell at various locations in the reference, including the abstract of Li on page 7462.


Response to Arguments
Applicant has presented arguments in regard to claim 44 and claims dependent thereon, as of applicant’s response on 20 April 2021. These arguments relate to a ground of rejection that has been withdrawn. As such, applicant’s arguments are moot as they are drawn to a ground of rejection that is not currently presented; therefore, applicant’s arguments have not been addressed substantively in this response.


No Prior Art Rejection of Claim 1
Claim 1 is not subject to a prior art rejection. Similarly, claims which depend from claim 1 are not subject to a prior art rejection. The examiner presents the following rationale in support of this position.

As close prior art, the examiner cites Brinker et al. (WO 2017/041032 A1), which was cited in the prior office action on 22 December 2020. Brinker is drawn to mesoporous silica, as of Brinker, abstract and page 1 lines 30-35. In contrast, the particle produced by the instantly claimed invention is not a mesoporous silica particle, as of the instant specification on page 55, paragraph 0153. In fact, in comparative testing, applicant appears to compare the claimed invention to a mesoporous silica particle, wherein the mesoporous silica particle is a comparative example, as of the instant specification on pages 142-143 in Example 5, as well as figures 32-34. This indicates that the inventive example is not a mesoporous silica particle. The examiner provides the following additional explanation of this position.
Step (c) of instant claim 1 recites that the claimed particle is formed by mixing TEOS, APTES, and phenyltrimethoxysilane. The examiner has presented the following explanation in regard to each of these ingredients.
A) TEOS: As best understood by the examiner, tetraethyl orthosilicate (TEOS) is a very common starting material for forming silica particles for drug delivery. In fact, TEOS was used as the starting material in Brinker, page 128, Example 8, relevant paragraph reproduced below.

    PNG
    media_image4.png
    327
    1004
    media_image4.png
    Greyscale

Nevertheless, the use of TEOS as a starting material often produces mesoporous silica, as is the case in regard to Brinker. This mesoporous silica differs from the claimed invention, as explained above. As best understood by the examiner, the use of PTMS and APTES in combination with TEOS, as explained below, results in the formation of a silica particle that is not mesoporous. PTMS and APTES will be explained in greater detail below.
B) PTMS: In contrast to TEOS, phenyltrimethoxysilane (PTMS) as a starting material for producing silica nanoparticles is less common in the prior art as compared with TEOS. Nevertheless, PTMS is taught by Brinker, page 89, lines 24-28, reproduced below.

    PNG
    media_image5.png
    176
    1009
    media_image5.png
    Greyscale


C) APTES: Brinker teaches APTES, as of at least page 33, lines 32-35, reproduced below.

    PNG
    media_image6.png
    150
    999
    media_image6.png
    Greyscale

Based upon the above description, it is unclear whether the skilled artisan would have been motivated to have used APTES to have made a silica particle that is not intended to have been porous.
In addition, APTES has been known to have been used to have helped to have conjugated targeting ligands to the surface of silica. In support of this position, the examiner cites Serda et al. (US 2013/0195963 A1). Serda et al. (hereafter referred to as 

    PNG
    media_image7.png
    379
    468
    media_image7.png
    Greyscale

As such, Serda teaches reacting already formed particles with APTES, which will be used to attach a targeting ligand. This differs from the process recited in the product-by-process of instant claim 1, in which APTES is added in the method of forming the particle rather than after the particle is formed.
Wu Reference: The examiner additionally cites Wu et al. (Journal of Colloid and Interface Science, Vol. 304, 2006, pages 119–124), which was cited in the prior office action. Wu teaches the following, as of page 120, left column, section 2.2., relevant text reproduced below.

    PNG
    media_image8.png
    431
    584
    media_image8.png
    Greyscale

As best understood by the examiner, Wu teaches first making the particles with TEOS, followed by derivitization later with APTES or phenyltriethoxysilane which occurs 3.5 hours after hydrolysis of TEOS. Wu does not teach derivitization with both APTES and phenyltriethoxysilane together; in contrast, Wu teaches derivitization with either APTES or phenyltriethoxysilane, not both of these ingredients together. Wu also appears to teach that derivitization with APTES or phenyltriethoxysilane occurs after the particle is formed (which would likely have occurred after 3.5 hours of hydrolysis of TEOS); as such, the teachings of Wu do not appear to indicate mixing the TEOS, 
Additionally, none of the above-cited reference teach an insoluble drug in the form of a nanocrystal, as required by the instant claims. There would have been no motivation for the skilled artisan to have modified the compositions of the cited references to have included a nanocrystal.
As such, the prior art differs from the claimed invention for at least the following reasons. First, the prior art does not teach an embodiment in which a silica particle was made from the combination TEOS, PTMS, and APTES used together. Secondly, even if, purely en arguendo, the skilled artisan would have been motivated to have used TEOS, PTMS, and APTES together, the skilled artisan would likely have been motivated to have used PTMS and possibly APTES to have modified an already-formed particle rather than to have been used in the method of forming the particle. Third, the instant specification indicates that the composition formed in the manner recited by instant claim 1 appears to form a particle that is not mesoporous silica, which differs from Brinker and other prior art references, which are drawn to mesoporous silica. Fourth, the prior art does not teach and insoluble drug in the form of a nanocrystal. Fifth, the examiner agrees with applicant’s arguments in applicant’s response on 20 April 2021 with regard to claim 1. As such, no prior art rejection of claim 1 has been set forth in this office action.


Allowable Subject Matter
Claims 1, 7, 12, 14-17, 23, and 40 appear to be in condition for allowance.
Claim 1, as well as claims 7, 12, 14-17, 23, and 40, all of which ultimately depend upon claim 1, are not subject to a prior art rejection. See the above section entitled “No Prior Art Rejection of Claim 1.” Additionally, no rejections under 35 U.S.C. 112 are applicable to claims 1, 7, 12, 14-17, 23, and 40. As such, these claims appear to be in condition for allowance.


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612